DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive because under a broad and reasonable interpretation, the device of Wallace covers a “flexible substrate” because the positioning arm is indeed made to be “flexible”.

Allowable Subject Matter
Claim(s) 8, 11, 13, 19, and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 12, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace (US 2014/0357984, of record).
Regarding claim 1, Wallace discloses a display device (Abstract: “image display system”) comprising: at least one flexible electronic display screen ([0019]: “wide range of display positions” implies flexibility); at least one signal receiver configured to detect a signal generated by a signal generator ([0025]: “sensor on the medical device provides position and orientation data”); a processor ([0025]: “processor”); a memory device storing instructions which, when executed by the processor, cause the processor to: (i) detect the signal generated by the signal generator, (ii) determine the distance between the at least one signal receiver and the signal generator, and (iii) cause the display device to display at least one reference image of a location of the signal generator on the at least one flexible electronic display screen in-scale with a subject’s body when the signal generator is positioned below the display device (Fig. 4; [0026]: “navigate the surgical device in substantial alignment with the patient…sensored endoscope may be show relative to the aligned anatomical image”); and a flexible substrate comprising an attachment device configured to secure the display device to the subject ([0036]; Fig. 4: the “support arm elbow 18” is a flexible attachment device which secures the display as it is held securely with respect to the subject).
([0019]: “The support structure allows the display to be brought over the patient”, thus if the subject is wearing a garment, the display device will be securely positioned with respect to that garment).
Regarding claim 12, Wallace discloses that the first flexible electronic display screen is configured to display movement of the signal generator in the superior/inferior and lateral/medial directions of the subject’s body (Fig. 4; [0026]: “navigate the surgical device in substantial alignment with the patient…sensored endoscope may be show relative to the aligned anatomical image”).
Regarding claim 15, Wallace discloses that the signal receiver is an electromagnetic receiver, further wherein the signal generator is an electromagnetic field generator ([0034]: “position of the medical device within the patient 5 is provided by an electromagnetic coil sensor”).
Regarding claim 16, Wallace discloses a medical device position guidance system ([0011]: “navigation assistance”) comprising: an invasive medical device assembly ([0026]: “endoscope”); and a display device, the display device being positionable over a surface of a subject (Fig. 4, [0019]: “allows the display to be brought over the patient”); the invasive medical device assembly including a signal generator and an invasive medical device configured to support the signal generator ([0026]: “sensored endoscope”), the invasive medical device having an end portion configured to be inserted into the subject ([0026]: “endoscope” naturally possesses an end portion); the display device including: at least one flexible electronic display screen ([0019]: “wide range of display positions” implies flexibility); at least one signal receiver configured to detect a signal generated by the signal generator of the invasive medical ([0025]: “sensor on the medical device provides position and orientation data”); a processor ([0025]: “processor”); and a memory device storing instructions which, when executed by the processor, cause the processor to (i) detect the signal emitted by the signal generator, (ii) determine the distance between the at least one signal receiver and the signal generator, and (iii) cause the display device to display at least one reference image of the location of the signal generator on the at least one flexible electronic display screen in-scale with the subject's body when the invasive medical device assembly is positioned below the display device (Fig. 4; [0026]: “navigate the surgical device in substantial alignment with the patient…sensored endoscope may be show relative to the aligned anatomical image”); and a a flexible substrate comprising an attachment device configured to secure the display device to the subject ([0036]; Fig. 4: the “support arm elbow 18” is a flexible attachment device which secures the display as it is held securely with respect to the subject).
Regarding claim 20, Wallace discloses a method of guiding positioning of an invasive medical device within a subject’s body ([0011]: “navigation assistance”) the method comprising the steps of: providing a medical device position guidance system, the system including: an invasive medical device assembly ([0026]: “endoscope”); and a display device, the display device being positionable over a surface of a subject (Fig. 4, [0019]: “allows the display to be brought over the patient”); the invasive medical device assembly including a signal generator and an invasive medical device configured to support the signal generator ([0026]: “sensored endoscope”), the invasive medical device having an end portion configured to be inserted into the subject’s body ([0026]: “endoscope” naturally possesses an end portion); the display device including: at least one flexible electronic display screen ([0019]: “wide range of display positions” implies flexibility); at least one signal receiver configured to ([0025]: “sensor on the medical device provides position and orientation data”); a processor ([0025]: “processor”); and a memory device storing instructions which, when executed by the processor, cause the processor to (i) detect the signal emitted by the signal generator, (ii) determine a distance between the at least one signal receiver and the signal generator, and (iii) cause the display device to display at least one reference image of a location of the signal generator on the at least one flexible electronic display screen in-scale with the subject's body when the invasive medical device assembly is positioned below the display device; and a flexible substrate comprising an attachment device configured to secure the display device to the subject ([0036]; Fig. 4: the “support arm elbow 18” is a flexible attachment device which secures the display as it is held securely with respect to the subject); positioning the display device on a surface of the subject's body in a predetermined arrangement such that the at least one signal receiver is in a predetermined position; determining a position of the signal generator relative to the at least one signal receiver; and displaying the position of the signal generator in-scale on the at least one flexible display when the signal generator passes an area of the subject covered by the display device (Fig. 4; [0026]: “navigate the surgical device in substantial alignment with the patient…sensored endoscope may be show relative to the aligned anatomical image”).

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 4-7 and 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallace (US 2014/0357984, of record), as applied to claims 1 and 16 above, in view of Hall (US 2019/0012944, of record).
Regarding claims 4 and 5, Wallace does not explicitly disclose that the substrate comprises a flexible wrap that is adjustable in size based on a size of the subject’s body.  However, Hall teaches a surgical visualization device that is placed on a subject’s body and is also flexible ([0029]: “data board 106 can be flexible”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the substrate of Wallace with the flexible substrate of Hall, as to provide a body conforming substrate for enhanced securement of the device to a subject.
Regarding claims 6 and 17, Wallace does not explicitly disclose that the at least one flexible electronic display screen includes a first flexible electronic display screen and a second flexible electronic display screen.  However, Hall teaches a surgical visualization device that is placed on a subject’s body ([0029]: “data board 106”) which is capable of display two separate display sections (Fig. 2).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the dual display sections of Hall to the display of Wallace, as to provide multiple display sections.
Regarding claim 7, Wallace does not explicitly disclose a first flexible electronic display screen and a second flexible electronic display screen being integrated into a flexible substrate.  However, Hall teaches a surgical visualization device that is placed on a subject’s body ([0029]: “data board 106”) which is capable of display two separate display sections (Fig. 2).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claim(s) 9, 10, 14, and 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallace (US 2014/0357984, of record), as applied to claims 7, 1, and 17 above, in view of Jeon (US 2019/0259822, of record).
Regarding claim 9, Wallace does not explicitly disclose that the first flexible electronic display is configured to be positioned on an anterior or posterior surface of the subject's body and the second flexible electronic display is configured to be positioned on a lateral surface of the subject's body.  However, Jeon teaches a flexible organic LED display which may curve across the torso of a subject ([0004]: “flexible OLED display capable of bending or folding”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the flexible substrate of Jeon to the display device of Wallace, as to provide a display that can conform to contacting structures.
Regarding claim 10, Wallace does not explicitly disclose that the substrate comprises a flexible wrap.  However, Jeon teaches a substrate that is a part of a flexible organic LED display ([0004]: “flexible OLED display capable of bending or folding”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the flexible substrate of Jeon to the display device of Wallace, as to provide a display that can conform to contacting structures.
Regarding claim 14, Wallace does not explicitly disclose that the at least one flexible electronic display comprises at least one flexible LED mat.  However, Jeon teaches a substrate that is a part of a flexible organic LED display ([0004]: “flexible OLED display capable of bending or folding”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the flexible substrate of Jeon to the display device of Wallace, as to provide a display that can conform to contacting structures.
Regarding claim 18, Wallace does not explicitly disclose that the first flexible electronic display is configured to be positioned on an anterior or posterior surface of the subject's body and the second flexible electronic display is configured to be positioned on a lateral surface of the subject's body.  However, Jeon teaches a flexible organic LED display which may curve across the torso of a subject ([0004]: “flexible OLED display capable of bending or folding”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the flexible substrate of Jeon to the display device of Wallace, as to provide a display that can conform to contacting structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M IP/
Primary Examiner, Art Unit 3793